—Appeal by the defendant from a judgment of the County Court, Nassau County (Ort, J.), rendered July 20, 1998, convicting him of robbery in the first degree, robbery in the second degree (two counts), and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the fingerprint evidence was insufficient to prove that he was one of the perpetrators who robbed the gas station and assaulted the complainant is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gerofsky, 244 AD2d 569; see also, People v Flores, 84 NY2d 957, 960). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of the issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the evidence (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Joy, Goldstein and Luciano, JJ., concur.